Per Curiam.

This is an indictment for forgery based on the same acts as the information in the case of State v. Barlmloo, just decided, ante, p. 52, excepting that this information charges the uttering by the respondent of the warrant after the name of the payee had been forged thereon, knowing the said indorsement to have been unlawfully and feloniously false and forged, with intent to defraud. Demurrer to the information and motion to quash were interposed in this case and sustained by the court. The state electing to stand upon the information, the respondent was discharged and the state appealed. For the reasons assigned in State v. Barlmloo, supra, the judgment will be reversed and the cause remanded with instructions to proceed to a new trial.